DETAILED ACTION
Applicant: WHITE, Curtis P.
Assignee: Child Mind Institute, Inc.
Attorney: David B. Lindenbaum (Reg. No.: 51,951)
Filing: Request for Continued Examination filed 29 December 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.
 
Status of Claims
Claims 1-25 are currently pending before the Office.  Claims 1, 9-10, 12, and 20-22 have been further amended.

Response to Arguments
Persuasive Arguments – §112(a) Rejections
Applicant’s arguments, see Pages 7-9, filed 11/30/2020, with respect to the §112(a) rejection have been fully considered and are persuasive in that the claims have been amended to remove “provide on a display screen”.  The rejection of the claims in view of §112(a) has been withdrawn. 

Unpersuasive Arguments - §§102,103 Rejections
Applicant's arguments filed 30 November 2020 have been fully considered but they are not persuasive.
The Applicant’s argue that “Tzvieli does not disclose exporting to a receiving device data corresponding to a position of the device as determined by the machine learning algorithm” (App. Arg., Pg. 8).  The Examiner respectfully disagrees.  Tzvieli discloses analyzing data using “a machine-learning based model” (¶80) which may be located in a “wearable processor 16” that communicates with “a non-wearable processor 17” located in a “smartphone, personal computer, a server, or a cloud computer” (¶119; ¶207).  Accordingly, the Applicant’s arguments are unpersuasive. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 11-13, 15-19, 22, and 24-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tzvieli et al. (US Pub. 2017/0095157 w/ priority to 08 August 2016).
Regarding claim 1, Tzvieli et al. discloses a device for determining position (Tzvieli et al.: Figs. 1a-1b frame 15; Figs. 2a-2b; Figs. 19a-19b sensor 65; ¶¶374-378 – device includes sensors to determine position on face and compensate results) comprising:  
a thermal sensor (Figs. 1a-1b thermal cameras 10,12,22,24,28; Figs. 19a-19b thermal cameras 10,12; ¶28 thermal camera is based on an uncooled thermal sensor, such as a thermopile,) configured to output temperature data related to the temperature of an object in a field of view of Figs. 1a-1b region of interest (ROI) 11,13,23,25,29,41,42; Figs. 2a-2b; Figs. 19a-19b ROI 11,13,11’,13’; ¶¶178-179); 
a proximity sensor (Figs. 19a-19b sensor 65; ¶374 sensor 65 that may be, for example, a visible-light camera or a range finder.); 
a relative position sensor (¶122 system may include one or more elements, such as a gyroscope, an accelerometer; ¶335); 
a memory (¶200 memory; ¶¶404-410) containing machine-readable medium comprising machine executable code (¶200; ¶¶404-410 functionality may involve a computer program that includes one or more instructions or code stored or transmitted on a computer-readable medium and executed by one or more processors.); and 
one or more processors coupled to the memory, said one or more processors configured to execute the machine executable code (Figs. 1a-1b wearable processor 16 non-wearable processor 17; ¶200; ¶¶404-410), wherein the machine executable code causes the one or more processors to: 
receive a set of sensor data comprising data output from the thermal sensor (¶122 each camera may be configured to take measurements of the same regions of interest (ROI) or different ROIs on a user's face; ¶¶371-374), the proximity sensor (¶371 – range finder), and the relative position sensor (¶122 – gyroscope and accelerometer; ¶371; ¶374); 
process the set of sensor data using a machine learning algorithm (¶¶80-81machine-learning based model based on labeled training data . . . labels may be generated using various approaches . . . utilizing additional sensors . . . a neural network, . . . other models of other types of machine learning classification and/or prediction approaches; ¶89 – relative movement utilized to generate machine-learning-based model; ¶227; ¶328 – neural network) to determine a position of the device relative to a user of the device (Figs. 19A-19B; ¶371; ¶374 movement of the frame causes a distance 66 to emerge between the frame and the face, which is detected by the sensor 65; ¶383 – identify relative movement between the camera and face correspond to “position of the device relative to a user of the device”
export to a receiving device data (¶80 machine learning; ¶92 forwards indication to smartphone and provides indication to user; ¶119 – wearable processor communicates with non-wearable processor; ¶207) corresponding to the position of the device (¶¶57-58 – thermal cameras and thermal measurements; ¶267 – data viewable on a screen; ¶371 – position of the device; ¶¶374-375 – based on distance data the processor may take various actions using the machine learning to make a determination; ¶383) as determined by the machine learning algorithm (¶80; ¶92; ¶119; ¶207).

Regarding claim 2, Tzvieli et al. further discloses wherein the set of sensor data comprises multiple sensor readings from each of the thermal sensor (Tzvieli et al.: ¶29 – maintain thermal cameras pointed at ROI to take continuous readings; ¶¶96-98), the proximity sensor (¶88 – detecting movement in video camera discloses continuous readings; ¶122; ¶¶371-374), and the relative position sensor (¶122; ¶335 – detecting movement and estimation of user’s physical activity level inherently discloses continuous monitoring and processing of data from the multiple different sensors).
Regarding claim 3, Tzvieli et al. further discloses wherein the machine learning algorithm comprises a neural network (Tzvieli et al.: ¶81; ¶328).
Regarding claim 4, Tzvieli et al. further discloses wherein the thermal sensor comprises three thermopiles (Tzvieli et al.: Figs. 1a-1b thermal cameras 10,12,22,24,28; ¶¶27-33 – thermopiles; ¶¶152-153 - first-fourth thermal cameras).
Regarding claim 5, Tzvieli et al. further discloses wherein each thermopile is oriented in a direction that is not parallel to the orientation of any of the other thermopiles (Tzvieli et al.: Figs. 1a-1b thermal cameras 10,12,22,24,28 frame 15 – cameras on frame are curved and pointed different directions such that they are “not parallel” with any other thermopile; ¶¶27-33 – thermopiles; ¶¶152-153 - first-fourth thermal cameras).
Regarding claim 6, Tzvieli et al. further discloses wherein the position of the device is a three-dimensional position in space (Tzvieli et al.: Figs. 19A-19B – by detecting multiple areas spaced apart and the distance from the user a “three-dimensional position” is obtained; ¶58; ¶143 – detecting ROI for different people’s bodies inherently discloses that three-dimensional position is determined; ¶371 range finder).
Regarding claim 11, Tzvieli et al. further discloses wherein the relative position sensor is an accelerometer or a gyroscope (Tzvieli et al.: ¶122; ¶335).
Regarding claim 12, Tzvieli et al. discloses a system for determining position (Tzvieli et al.: Figs. 1a-1b frame 15; Figs. 2a-2b; Figs. 19a-19b sensor 65; ¶¶374-378) comprising:  
a device (Figs. 1a-1b frame 15; Figs. 2a-2b; Figs. 19a-19b) comprising a thermal sensor (Figs. 1a-1b thermal cameras 10,12,22,24,28; Figs. 19a-19b thermal cameras 10,12; ¶28) configured to output temperature data related to a temperature of an object in a field of view of the thermal sensor (Figs. 1a-1b region of interest (ROI) 11,13,23,25,29,41,42; Figs. 2a-2b; Figs. 19a-19b ROI 11,13,11’,13’; ¶¶178-179), a proximity sensor (Figs. 19a-19b sensor 65; ¶374), and an accelerometer (¶122 -  accelerometer; ¶335); 
a motion capture camera (¶88 detecting a movement in a video received from an inward facing head-mounted visible-light camera; 121; ¶134); 
a memory (¶200 memory; ¶¶404-410) containing machine-readable medium comprising machine executable code (¶200; ¶¶404-410); and 
one or more processors coupled to the memory, said one or more processors configured to execute the machine executable code (Figs. 1a-1b wearable processor 16 non-wearable processor 17; ¶200; ¶¶404-410), wherein the machine executable code causes the one or more processors to: 
receive a set of sensor data comprising data output from the thermal sensor (¶122; ¶¶371-374), the proximity sensor (¶371 – range finder), the accelerometer  (¶122 –accelerometer; ¶371; ¶374), and the motion capture camera (¶88; ¶134); and
process the set of sensor data using a machine learning algorithm (¶¶80-81; ¶89; ¶227; ¶328) to determine an angular (¶122; ¶335; ¶¶363-364; ¶377 – by performing or refraining from performing processing based on detected angular movement, the angular position/movement is inherently determined) and a three-dimensional position of the device (Figs. 19A-19B – by detecting multiple areas spaced apart and the distance from the user a “three-dimensional position” is obtained; ¶58; ¶143 – detecting ROI for different people’s bodies inherently discloses that three-dimensional position is determined; ¶371 range finder); 
and export to a receiving device data (¶80 machine learning; ¶92 forwards indication to smartphone and provides indication to user; ¶119 – wearable processor communicates with non-wearable processor; ¶207) corresponding to the position of the device (¶¶57-58 – thermal cameras and thermal measurements; ¶267 – data viewable on a screen; ¶371 – position of the device; ¶¶374-375 – based on distance data the processor may take various actions using the machine learning to make a determination; ¶383) as determined by the machine learning algorithm (¶80; ¶92; ¶119; ¶207).
Regarding claim 13, Tzvieli et al. further discloses wherein the memory and one or more processors are located within the device (Tzvieli et al.: Fig. 1a wearable processor 16).
Regarding claim 15, Tzvieli et al. further discloses wherein the set of sensor data comprises multiple sensor readings from each of the thermal sensor (Tzvieli et al.: ¶29; ¶¶96-98), the proximity sensor (¶88 – detecting movement in video camera discloses continuous readings; ¶122; ¶¶371-374), and the accelerometer (¶122; ¶335).
Regarding claim 16, Tzvieli et al. further discloses wherein the machine learning algorithm comprises a neural network (Tzvieli et al.: ¶81; ¶328).
Regarding claim 17, Tzvieli et al. further discloses wherein the thermal sensor comprises three thermopiles (Tzvieli et al.: Figs. 1a-1b thermal cameras 10,12,22,24,28; ¶¶27-33 – thermopiles; ¶¶152-153 - first-fourth thermal cameras).
Regarding claim 18, Tzvieli et al. further discloses wherein each thermopile is oriented in a direction that is not parallel to the orientation of any of the other thermopiles (Tzvieli et al.: Figs. 1a-1b thermal cameras 10,12,22,24,28 frame 15 ; ¶¶27-33; ¶¶152-153).
Regarding claim 19, Tzvieli et al. further discloses wherein the one or more processors are configured to output on a display screen (Tzvieli et al.: ¶48 – display can be coupled to the head mounted system (HMS) for providing data; ¶¶57-58; ¶262; ¶267; ¶383) an indication corresponding to the angular (¶122; ¶335; ¶¶363-364; ¶377) and three-dimensional position of the device (¶58; ¶143).
Regarding claim 22, Tzvieli et al. discloses a device for determining position (Tzvieli et al.: Figs. 1a-1b frame 15; Figs. 2a-2b; Figs. 19a-19b sensor 65; ¶¶374-378) comprising:  
at least three thermal sensors (Figs. 1a-1b thermal cameras 10,12,22,24,28; ¶¶27-33; ¶¶152-153) configured to output temperature data related to the temperature of an object in a field of view of the at least three thermal sensors (Figs. 1a-1b region of interest (ROI) 11,13,23,25,29,41,42; Figs. 2a-2b; Figs. 19a-19b ROI 11,13,11’,13’; ¶¶178-179); 
a relative position sensor (¶122 – gyroscope/accelerometer; ¶335); 
a memory (¶200 memory; ¶¶404-410) containing machine-readable medium comprising machine executable code (¶200; ¶¶404-410); and 
one or more processors coupled to the memory, said one or more processors configured to execute the machine executable code (Figs. 1a-1b wearable processor 16 non-wearable processor 17; ¶200; ¶¶404-410), wherein the machine executable code causes the one or more processors to: 
receive a set of sensor data comprising data output from the at least three thermal sensors (Figs. 1a-1b thermal cameras 10,12,22,24,28; ¶122 each camera may be configured to take measurements of the same regions of interest (ROI) or different ROIs on a user's face; ¶¶371-374), and the relative position sensor (¶122 – gyroscope and accelerometer; ¶371; ¶374); 
process the set of sensor data using a machine learning algorithm to determine a position of the device relative to a user of the device (¶¶80-81; ¶89; ¶227; ¶328); and 
export to a receiving device data (¶80 machine learning; ¶92 forwards indication to smartphone and provides indication to user; ¶119 – wearable processor communicates with non-wearable processor; ¶207) corresponding to the position of the device (¶¶57-58 – thermal cameras and thermal measurements; ¶267 – data viewable on a screen; ¶371 – position of the device; ¶¶374-375 – based on distance data the processor may take various actions using the machine learning to make a determination; ¶383) as determined by the machine learning algorithm (¶80; ¶92; ¶119; ¶207).


Regarding claim 24, Tzvieli et al. further discloses the device further comprising a proximity sensor (Tzvieli et al.: Figs. 19a-19b sensor 65; ¶374 - range finder.).
Regarding claim 25, Tzvieli et al. further discloses wherein the relative position sensor is an accelerometer or a gyroscope (Tzvieli et al.: ¶122 – gyroscope and accelerometer; ¶371; ¶374).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzvieli et al. (US Pub. 2017/0095157 w/ priority to 08 August 2016).
Regarding claim 23, Tzvieli et al. discloses the device of claim 22, and discloses multiple thermopiles (Tzvieli et al.: Figs. 1a-1b thermal cameras 10,12,22,24,28; ¶¶27-33; ¶¶152-153) and discloses utilizing a 16X4 thermopile array (¶27 - 16×4 thermopile array is an example of a thermopile based focal-plane array (FPA) that may be utilized by some of the disclosed embodiments), but is silent regarding there being 18 thermopiles.  In view of the ability to obtain physiological response from a person using thermopiles arranged completely around the glasses or head mounted system, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed Tzvieli et al. at Paragraph 64.

Claims 7-8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzvieli et al. (US Pub. 2017/0095157 w/ priority to 08 August 2016) as applied to claims 1 and 13, respectively, above, and further in view of Wong et al. (US Pub. 2013/0069985).
Regarding claims 7 and 14, Tzvieli et al. discloses the device of claim 1 and the system of claim 13 incorporating a range finder proximity sensor including an emitter and sensor (Tzvieli et al.: ¶371 – range finder), however it fails to disclose a proximity sensor including an infrared sensor.
In a related field of endeavor, Wong et al. discloses a wearable computer incorporated into a head mounted system (Wong et al.: Figs. 3A-3C head mounted display (HMD) 200 lens elements 210,212 side-arms 220,222; Abstract) including a proximity sensor and an infrared range finder (Figs. 3A-3C camera 232; ¶67 camera 232 may further include a range-finder function that can determine a distance to an object, such as a target device, in its field of view. For example, camera 232 may include . . . an infrared range-finder.).
In view of the ability to determine distance to an object using a head mounted display using invisible radiation as is disclosed in Wong et al. at Paragraph 67, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wong et al. with the teachings of Tzvieli et al. to utilize infrared radiation for determining distance to an object within an infrared range finder since infrared would invisible to outside observers.

Regarding claim 8, Wong et al. further discloses wherein the infrared sensor is capable of emitting and receiving infrared radiation (Wong et al.: ¶67 – IR range-finder inherently includes an IR emitter and receiver).

Claims 9-10 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzvieli et al. (US Pub. 2017/0095157 w/ priority to 08 August 2016) as applied to claims 1 and 12, respectively, above, and further in view of Harvey et al. (US Pub. 2018/0173323 w/ priority to 14 November 2016).
Tzvieli et al. discloses the device of claim 1 and system of claim 12, and further discloses that they could be used for a virtual reality system (Tzvieli et al.: ¶128 frame may be any of the HMS' frames described herein, such as a frame of eyeglasses or part of a system comprising a head-mounted display (e.g., an augmented reality system, a virtual reality system, or a mixed reality system)), however, it fails to disclose the receiving device is a video game console.
In a related field of endeavor, Harvey et al. discloses a device and system for detecting position, objects, and user interactions (Harvey et al.: Figs. 1B-1E; Abstract) including: an infrared proximity sensor (Figs. 1B-1E head mounted display 8 sensors 108,110 webcam 114 security camera 116 camera 142; ¶16; ¶20; ¶74; ¶209 – infrared light barriers; ¶218; ¶250) and a relative position sensor (¶99 - acceleration sensors) including machine executable code (¶69 processor can be configured using machine readable instructions stored on a memory; ¶¶264-265) causing one or more processors (Fig. 1B computer 4; ¶¶264-265) to output data to a video game console and the receiving device is a video game console (¶97 – game console system; ¶¶104-105; ¶109; ¶¶186-192 – Virtual Reality (VR) game; ¶¶206-207) said data indicating the position of the device (Figs. 1B-1E head mounted display 8 sensors 108,110 webcam 114 security camera 116 camera 142; ¶16; ¶20; ¶24 location of the physical peripheral input device can be determined within a three-dimensional space; ¶66; ¶85; ¶146).
In view of the ability to utilize a tracking subsystem to sense a user and devices within a physical environment for interfacing with a virtual reality computer simulation as is disclosed in Harvey et al. at Paragraphs 5-6 & 186-192, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harvey et al. with the teachings of Tzvieli et al. to obtain virtual reality gaming utilizing the tracking subsystem for input into a game console system.

Regarding claims 10 and 21, Harvey et al. further discloses wherein the machine executable code further causes the one or more processors to output data (Harvey et al.: ¶69; ¶¶264-265) wherein the receiving device is a surgery simulator (¶64 medical procedure simulation & surgery; ¶207), said Figs. 1B-1E head mounted display 8 sensors 108,110 webcam 114 security camera 116 camera 142; ¶16; ¶20; ¶74; ¶209; ¶218; ¶250).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504.  The examiner can normally be reached on M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884